Citation Nr: 1045122	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  98-18 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), that declined to 
reopen the Veteran's claim for service connection for an acquired 
psychiatric disorder.  In August 2008, the Board determined that 
new and material evidence sufficient to reopen the claim had been 
received and remanded the underlying claim for additional 
development.

In an October 2009 decision, the Board denied the claim.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2010 Order, the 
Court vacated the Board's decision and remanded the claim for 
adjudication in accordance with the Joint Motion for Remand.  


FINDING OF FACT

An acquired psychiatric disability had its onset during active 
service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disability have been met.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002, December 2003, and October 
2008, the RO 


satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In October 
2008, the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are established.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 
(2010).  Service treatment records have been associated with the 
claims file.  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The competent medical evidence of record shows that the Veteran 
has a current psychiatric disability, variously diagnosed as 
schizophrenia, schizoaffective disorder, atypical anxiety 
disorder, chronic alcoholism, and bipolar disorder.  Although the 
Board has reviewed in detail the four volumes of lay and medical 
evidence in this case, the Board will focus on the evidence that 
addresses whether these conditions, termed as an acquired 
psychiatric disability, are related to service.  See Newhouse v. 
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records reflect that on April 
1969 enlistment examination, no mental disorder was reported or 
diagnosed.  In September 1970, the Veteran was brought to sick 
bay under suspicion of drug abuse.  He reported that he felt 
tense and uncomfortable.  He admitted to having smoked marijuana 
because he had been feeling "very tense."  He had been feeling 
this way for several months and had used marijuana in the past to 
calm himself down.  He also stated that he had ingested one pint 
of alcohol and several Zactrin tablets.  Although he appeared 
coherent, he had trouble recalling the time and date.  He stated 
that he felt like he was "floating."  The assessment was drug 
abuse syndrome.

In October 1970, the Veteran reported that he was nervous, 
scared, and had a growing pain in his stomach.  He stated that he 
was seeing colors and huge spiders, and admitted to having 
ingested LSD several times prior to boarding his assigned ship.  
He appeared to be in a disoriented state and was frightened.  The 
diagnosis was toxic acute hallucinosis.

Thereafter, the Veteran was admitted to a Navy hospital for 
approximately two weeks.  The discharge summary stated that his 
history of drug abuse began while he was in high school.  With 
regard to his history, he had stated that his father had given 
him brutal beatings in the past, which were stopped by his 
mother.  He described his mother as very possessive.  He had done 
well in school, however, he had been suspended several times.  
After joining the Navy, his girlfriend ended their relationship.  
This had an adverse impact on him, which he felt led to his drug 
abuse.  He stated that he began to feel tense and nervous and was 
reintroduced to marijuana and LSD.  On admission to the hospital, 
mental status examination revealed that he was disoriented as to 
time and place.  He gave the impression of being paranoid.  
During the course of hospitalization, he appeared generally 
depressed, his range of interests was constricted, his affect was 
flat, his reality testing poor, and his relationship to others 
was on a narcissistic and immature level.  The discharge 
assessment was toxic psychosis due to drug abuse, and a 
"basically immature, narcissistic, unstable character."

In January 1971, a medical board evaluated the Veteran's fitness 
for duty.  The board determined that the Veteran's clinical 
history and overall record represented a longstanding personality 
disorder, manifested by intermittent angry outbursts, pouting 
behavior, and excessive use of prescribed medication, rendering 
him unsuitable for military duty.  The board found no evidence of 
psychotic behavior.  The assessment was "emotional unstable 
personality," which was manifested by excitability, 
ineffectiveness when confronted with mild stress, immature 
judgment, poor interpersonal relationships, and very fluctuating 
emotional attitudes.  The Veteran was administratively discharged 
from military service.  His mental disability was determined to 
have existed prior to entry to service and was not aggravated by 
his service.

Although in January 1985 the Veteran's private psychiatrist 
stated that within one year following service, in 1972, the 
Veteran underwent numerous electro-shock therapy sessions, the 
first post-service evidence of an acquired psychiatric disability 
is dated in January 1973, when the Veteran was hospitalized and 
described to be in an acute, agitated state.  The impression was 
acute psychotic reaction, rule out schizophrenia.  Though the 
records reference the in-service psychiatric treatment, there is 
no mention of any interim psychiatric therapy.  A September 1974 
hospital record reflects that the Veteran was hospitalized for 
chronic alcoholism.  At the time, he reported that he began 
drinking heavily for six years.  He reported having a nervous 
breakdown while in service.  Thereafter, the Veteran was admitted 
to both VA and private hospitals for psychiatric treatment, and 
was variously diagnosed as having atypical depression; 
schizoaffective disorder; acute psychotic reaction, polysubstance 
abuse, bipolar disorder; dependant personality disorder, and 
atypical pervasive personality disorder.  In many of these 
treatment records, the Veteran reported that his mental disorders 
began in service, which was the first time that he was 
hospitalized in a psychiatric unit.

On January 1984 VA examination, the Veteran reported that he had 
had about twelve jobs since service, none of which lasted more 
than a matter of weeks.  He reported having been treated by 
psychiatrists ever since he left service, with more than 40 
hospital admissions.  He described feeling an overwhelming amount 
of fear concerning the people around him.  He would quickly 
become anxious in his jobs and could not handle authority.  He 
described having experienced severe depressive states and 
suicidal attempts.  Mental status examination reflected that he 
was in an anxious and frightened state.  There was no evidence of 
a true psychotic state.  The assessment was schizophrenia, 
schizoaffective type.

In April 1984, the Veteran's treating psychiatrist submitted a 
statement in support of his claim, stating that since the Veteran 
was discharged from service, he had been hospitalized many times, 
had not been able to hold on to a job, and had continued to have 
underlying symptoms of depressive episodes, feelings of 
unworthiness, and borderline paranoid ideation.  The psychiatrist 
stated that the Veteran had no history of a mental disorder prior 
to his active service, had developed his symptoms while he was in 
service, and was discharged from service due to his mental 
problems.

In January 1985, the same psychiatrist submitted another 
supporting statement in which he emphasized that the Veteran's 
psychiatric history began in 1970, when he was hospitalized in 
service.  He reported that in 1972, the Veteran had undergone 24 
electro-shock treatments, and thereafter had been hospitalized 
approximately 30 times for suicidal attempts and acute 
intoxication.  He noted that the Veteran had not abused alcohol 
since 1981, and that his psychiatric commitments were instead due 
to his underlying unstable mental state.  He found the Veteran to 
be chronically moderately to severely depressed.  He felt that, 
due to his mental disorders, the Veteran was not employable.

On March 1987 VA examination for pension purposes, the Veteran 
reported that he was seeing a private psychiatrist on a weekly 
basis.  Mental status examination revealed that he was very 
depressed.  He cried throughout the session and felt that he was 
a failure.  He stated that he heard voices in his head and used 
to drink alcohol to stop them, but had stopped drinking.  The 
assessment was schizophrenia, paranoid type, as well as alcohol 
abuse in remission.

In August 1996, the Veteran submitted a statement that his mental 
disorder had worsened in severity, as he experienced nightmares, 
irritability, anger, and destructive behavior, which he 
attributed as beginning while he was hospitalized in service.

In January 1998, the Veteran's sister and mother submitted 
statements that the Veteran's psychiatric problems began in 
service, and that once he separated from service, he was never 
able to function properly or find work.

On June 2003 VA examination, the examiner reviewed the claims 
file and performed a mental health evaluation, determining that 
the Veteran's psychiatric disorder was less likely than not 
related to his service.  In reviewing the Veteran's service 
treatment records, the examiner found evidence that, prior to 
service, the Veteran had displayed oppositional behavior and 
suffered from at least some emotional abuse from his father.  The 
examiner felt that the Veteran's behavior prior to service was 
consistent with the in-service diagnosis of a personality 
disorder.  He felt that this in-service behavior was not 
consistent with the post-service diagnosed mood disorders and 
psychotic disorders.  In so determining, the examiner explained 
that the in-service psychiatric treatment was initially due to 
his use of LSD, marijuana, and alcohol, and that his anxiety and 
depressed mood, as well as his psychotic symptoms, appeared to be 
directly linked to the drug abuse and to charecterological 
problems, but not to an underlying mood disorder.  Additionally, 
his behavior just prior to discharge from service, including 
suicidal gestures, self-mutilation, anger, and defiance of 
authority were consistent with a personality disorder not 
otherwise specified with borderline, depressive features.  These 
symptoms did not appear to be a precursor or prodromal symptoms 
of his post-service mood disorders, including schizophrenia, 
schizoaffective disorder, and bipolar disorder.  The examiner 
felt that these mood disorders were not present prior to or 
during the Veteran's service, but rather, his polysubstance abuse 
and personality disorder did exist at that time.

VA outpatient treatment records dated from 2003 to 2006 reflect 
that the Veteran received ongoing psychiatric support and 
counseling for his mental disorders. 

The Board also notes that a Social Security Administration 
determined that the Veteran became disabled due to chronic 
obstructive pulmonary disorder, with a secondary diagnosis of 
affective disorder, since 1975.  The Board has requested, 
received, and reviewed the records held by the Social Security 
Administration.  These records do not provide any additional 
evidence that the Veteran's acquired psychiatric disability is 
related to his service.

In February 2009, the same VA examiner who had conducted the June 
2003 examination reexamined the Veteran and reviewed the claims 
file, however, his opinion did not change.  The examiner 
determined that the Veteran's diagnoses were more accurately 
characterized as a mood disorder, not otherwise specified, 
polysubstance abuse in remission, and a personality disorder, not 
otherwise specified.  He continued to conclude that the Veteran's 
acquired psychiatric disability, his mood disorder, was not 
related to his service.  He felt that that the Veteran's in-
service suicidal gestures, anxiety, and defiance of authority 
were likely related to a personality disorder and the effects of 
drug abuse, rather than to a mood disorder.  Therefore, his post-
service personality disorder, not otherwise specified, with 
borderline and depressive traits, was a continuation of these 
symptoms and actions, and a continuation of the in-service 
diagnosis of an "emotionally unstable personality."  The examiner 
further concluded that the these in-service symptoms, given their 
occurrence in the context of substance abuse and an expressed 
desire to leave service, were not likely prodromal symptoms of 
schizophrenia.

In September 2010, the Veteran underwent a comprehensive private 
examination conducted by a former VA psychologist.  After 
reviewing the claims file, including the service treatment 
records, and conducting an interview with the Veteran, his 
sister, his AA sponsor, and his psychiatrist, the examiner 
determined that the Veteran's current psychiatric disorder had 
its onset in service.  The examiner concluded that the evidence 
did not support the service discharge diagnosis, emotionally 
unstable personality disorder, and that the Veteran's in-service 
symptoms were not demonstrative of a personality disorder or 
substance-induced psychotic disorder.  Instead, the Veteran's in-
service symptoms of stress, self-medication, delusions, fear, and 
paranoia were the first manifestations of a psychosis, later 
diagnosed as schizophrenia.  The examiner explained that the 
general diagnostic criteria that define a personality disorder 
include an enduring pattern if inner experiences and behavior 
that deviated markedly from the expectations of culture in the 
areas of cognition, affectivity, interpersonal functioning, and 
impulse control, and that those symptoms could be traced back to 
adolescence or early adult hood.  Those symptoms were not due to 
direct physiological effects of substance abuse or a general 
medical condition, and were not the consequence of another mental 
disorder.  In the case of the Veteran, there was no evidence of 
pre-service manifestations of psychiatric symptoms, as 
demonstrated by the normal mental health section of the entrance 
examination, and there was no unusual psychiatric symptoms 
reported or observed during the first 16 months of the Veteran's 
service, including any disciplinary action, to suggest that the 
Veteran suffered from symptoms that fit within the diagnostic 
criteria of a personality disorder.  To the contrary, the Veteran 
reported that growing up, he had had a normal childhood, had fair 
grades in high school, had many friends, and dated a girl 
seriously.  He reported that his parents had been functioning 
alcoholics who at times had punished him with a strap.  He stated 
that he could trace the onset of his drug use in service to the 
dissolution of his relationship with his girlfriend and a general 
feeling of stress that  had been progressing at that time.  Prior 
to service, he had not used drugs and had only consumed alcohol 
on the weekends.  He reported that he had not been arrested prior 
to his service.  He stated that he had used LSD three to four 
times while in service and was first given the drug by other 
soldiers.  He had also smoked marijuana in service because other 
soldiers were also using the drug, but that he did so due to 
stress.  The examiner interviewed the Veteran's sister who 
confirmed that the Veteran's parents had had problems with 
alcohol.  She stated that the Veteran had experienced trouble 
with his father and the two had quick tempers.  At one point in 
his childhood, the Veteran had run away from home but was brought 
back by the police.  She remembered the Veteran's girlfriend at 
the time of his enlistment in the Navy and recollected that 
although the Veteran had had a meaningful relationship with her, 
she most likely ended their relationship due to the amount of 
time he had left to serve.  She stated that it was a shock to her 
and her family when the Veteran suffered a nervous breakdown 
while in service.  

In reviewing the service treatment records, the examiner felt 
strongly that the Veteran's symptoms and experiences during his 
in-service hospitalization were not due to a personality disorder 
or to a substance-induced psychotic disorder, but were rather the 
onset of his later diagnosed schizophrenia.  The examiner 
explained that generally, the first psychotic "break" for a 
schizophrenic patient could often be so scary that the individual 
experienced an episode of paranoia or intense fear.  The examiner 
opined that in turning to the aid of illegal substances, and then 
reporting the drug use to his in-service physicians, the Veteran 
was essentially attempting to seek the help that he needed at a 
time of intense confusion and stress.  The examiner also noted 
that the age of onset for schizophrenia was normally between 18 
and 22, and the Veteran was first hospitalized at the age 19.  
Further, in his professional experience, the in-service three 
month hospitalization appeared to be suggestive of a psychotic 
episode, rather than manifestations of a personality disorder.  
The examiner also noted that substance abuse in general did not 
cause psychosis, as was indicated in the service records, but 
that drug abuse was oftentimes used to medicate the underlying 
mental disability.  The examiner interviewed the Veteran's 
current psychiatrist who stated that she was in agreement that 
the Veteran's in-service symptoms were the beginning of his later 
psychotic process.  She indicated that the Veteran's manic 
symptoms had been present for many years, dating back to the 
1970's.  The examiner stated that in reviewing the two previous 
VA examinations, he was suspect as to how thoroughly the examiner 
reviewed the Veteran's claim file and the amount of time that the 
examiner spent interviewing the Veteran.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the evidence is at least in 
equipoise with regard to whether the Veteran's current 
psychiatric disability had its onset in service or is otherwise 
related to his service.  On one hand, the June 2003 and February 
2009 VA examiner determined that the Veteran's in-service 
behaviors and symptoms, including defiance of authority and 
suicidal gestures, were more in line with a longstanding 
personality disorder, and that those symptoms were not prodromal 
symptoms of schizophrenia.  On the other hand, the September 2010 
private opinion concludes that the Veteran's in-service symptoms 
were indicative of the first psychotic "break" that marked the 
onset of his schizophrenia.  Therefore, rather than endorsing the 
idea that the Veteran was partaking in illegal substance abuse as 
means of misconduct, after interviewing the Veteran further on 
that subject, the examiner put forth the conclusion that the 
Veteran turned to LSD and marijuana as a means to cope with the 
increased stress of a recent end of a relationship that aligned 
with the beginning of his schizophrenia.  The drug abuse in and 
of itself was not the cause of his mental disorder, but was 
rather a way in which to self-medicate a psychiatric disability 
that had already begun to manifest.  Whereas the February 2009 VA 
examiner concluded that the in-service diagnosis of emotionally 
unstable personality was a continuation of the Veteran's 
personality disorder, and that the symptoms in service were 
related to his current mood disorder, the September 2010 examiner 
interpreted the in-service behaviors to be psychotic in nature 
and were similar to the episodes of mania that he demonstrated 
throughout the years as evidenced by his numerous diagnoses of 
schizophrenia and bipolar disorder.  Accordingly, because all 
three examinations appear to include a thorough review of the 
claims file, a comprehensive summarization and interpretation of 
the pertinent records, and are competent and credible, and 
because throughout the appeal period the Veteran and his family 
members have asserted and maintain that he first experienced a 
psychotic episode while in service, the Board finds that the 
evidence is at least in equipoise.   To that extent, although the 
medical evidence of record does not demonstrate that the Veteran 
was diagnosed with a psychosis within one year following service, 
the record does reflect that he was diagnosed with schizophrenia 
within two years following separation from service, and that 
finding further supports the Veteran's claim that manifestations 
of his psychiatric disability began in service.  Additionally, in 
light of the normal entrance examination and lack of medical 
records to evidence the existence of a pre-service mental 
disorder, the Board cannot find that the Veteran's psychiatric 
disability pre-existed his service, despite the formal finding 
made in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); 
Wagner v. Principi.  Accordingly, in giving the benefit of the 
doubt to the Veteran, and in finding that the evidence as a whole 
suggests that it is at least as likely as not that the Veteran's 
current psychiatric disability had its onset in service, service 
connection for a psychiatric disability is warranted.  Therefore, 
service connection for a psychiatric disability is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


